11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
Willie Lee
Maxwell
Appellant
Vs.    
              No. 11-03-00226-CR  -- 
Appeal from Dawson County
State of Texas
Appellee
 
The jury
found Willie Lee Maxwell guilty of the offense of possession of more than 4
grams but less than 200 grams of cocaine in a drug-free zone.  The trial court found the enhancement
allegation to be true and assessed appellant=s punishment at confinement for 60 years and a $20,000 fine.  We dismiss the appeal.  
The
sentence was imposed on March 12, 2003. 
Appellant timely filed a motion for new trial on April 11, 2003.  The notice of appeal was filed in the trial
court on June 11, 2003.  That notice of
appeal was one day late and, therefore, was not timely pursuant to TEX.R.APP.P.
26.2.  It does not appear that appellant
filed a motion to extend the time in which to file his notice of appeal.  See TEX.R.APP.P. 26.3.  When this court received the clerk=s record on July 21, 2003, we notified the
parties that the notice of appeal appeared to be untimely and requested that
appellant respond within ten days of our letter and provide this court with
both a docketing certificate and a reasonable explanation for the late filing
of the notice of appeal.  In our letter,
we notified appellant that the appeal would be dismissed for want of
jurisdiction.  See TEX.R.APP.P.
25.2(b).  As of this date, we have not
received any response to our letter.  
Without a
timely notice of appeal, we do not have jurisdiction to entertain the
appeal.  Slaton v. State, 981 S.W.2d 208
(Tex.Cr.App.1998); Olivo v. State, 918 S.W.2d 519 (Tex.Cr.App.1996); Rodarte v.
State, 860 S.W.2d 108 (Tex.Cr.App.1993); Shute v. State, 744 S.W.2d 96
(Tex.Cr.App.1988). 
Therefore,
the appeal is dismissed for want of jurisdiction.  
 
August 7, 2003                                                             PER CURIAM
Do not publish.  See
TEX.R.APP.P. 47.3(b).
Panel consists of:  Arnot, C.J., and 
Wright, J., and McCall, J.